256 S.E.2d 535 (1979)
42 N.C. App. 325
STATE of North Carolina
v.
Bobby Felton CARTER.
No. 7921SC173.
Court of Appeals of North Carolina.
July 17, 1979.
*537 Atty. Gen. Rufus L. Edmisten by Associate Atty. Gen. T. Michael Todd, Raleigh, for the State.
Glenn, Crumpler & Habegger by Larry F. Habegger, Winston-Salem, for defendant-appellant.
CARLTON, Judge.
Defendant first assigns as error the trial court's denial of his motion for an order directing that he be furnished a free transcript of his New York extradition hearing.
Defendant relies primarily on Griffin v. Illinois, 351 U.S. 12, 76 S. Ct. 585, 100 L. Ed. 891 (1956). There, the United States Supreme Court held that a state statute affording defendants the right to appeal criminal convictions, but conditioning appellate review on the filing of a trial transcript, violated the Equal Protection Clause of the Fourteenth Amendment to the United States Constitution if indigent defendants were not provided a transcript of the trial at state expense. While the holding of Griffin dealt solely with the availability of transcripts for direct appellate purposes, the rationale of Griffin has been extended to broader usage. Griffin has been applied to transcripts of preliminary hearings, mistrials, and hearings for petition for writ of habeas corpus. See Britt v. North Carolina, 404 U.S. 226, 92 S. Ct. 431, 30 L. Ed. 2d 400 (1971); Gardner v. California, 393 U.S. 367, 89 S. Ct. 580, 21 L. Ed. 2d 601 (1969); Roberts v. LaVallee, 389 U.S. 40, 88 S. Ct. 194, 19 L. Ed. 2d 41 (1967).
Despite Griffin's broad application, neither our nor the appellant's research discloses the extension of Griffin to transcripts of extradition hearings. The reasons why such an extension should not occur are obvious by virtue of the nature of the extradition proceeding.
An extradition proceeding is intended to be a summary and mandatory executive proceeding. See U.S. Constitution, Art. IV, § 2, cl. 2; G.S., Chap. 15A, Art. 37 (Uniform Criminal Extradition Act). In an extradition proceeding, once the Governor of the asylum state has granted extradition and the defendant has challenged it by way of habeas corpus, the forum court is confined to the consideration of specific questions. These questions include: (1) *538 whether the extradition documents on their face are in order; (2) whether the petitioner has been charged with a crime in the demanding state; (3) whether the petitioner is the person named in the request for extradition; and (4) whether the petitioner is a fugitive. Michigan v. Doran, 439 U.S. 282, 99 S. Ct. 530, 58 L. Ed. 2d 521 (1978).
Extradition is clearly a function of the executive branch of government; its very nature is extrajudicial. It is not a step in the judicial process leading to an adjudication of the accused's guilt or innocence. It is a mechanical device designed to prevent an accused from avoiding the judicial process by the simple expedient of crossing state lines.
Moreover, in light of the narrow scope of the extradition proceeding, we believe the value of the State's furnishing an extradition hearing transcript to the defendant is minimal. Unlike transcripts of preliminary hearings, mistrials, etc., an extradition hearing transcript would provide little, if any, benefit in terms of trial preparation for defendant. We also note here that the defendant had an alternative device which would serve the same function as the transcript. See Britt v. North Carolina, supra. An affidavit of Hillian, containing his version of the events of 1 July 1976, was available to defendant well before the time of his trial. Finally, we note that defendant waited until approximately one week before trial to enter his motion requesting the transcript.
This assignment of error is overruled.
The defendant next contends that the trial court committed prejudicial error by weighted summation of the State's evidence in the charge to the jury. This assignment is without merit.
The requirement that the judge state the evidence is met by presentation of the principle features of the evidence relied on by the prosecution and the defense. State v. Guffey, 265 N.C. 331, 144 S.E.2d 14 (1965); State v. Davis, 246 N.C. 73, 97 S.E.2d 444 (1957). In the case sub judice, the trial judge clearly and accurately gave a summation of the most important testimony offered by each side. The fact that the court consumed more time in stating the evidence for the state is of no consequence as the State presented considerably more evidence than the defendant. See State v. Sanders, 288 N.C. 285, 218 S.E.2d 352 (1975), cert. denied, 423 U.S. 1091, 96 S. Ct. 886, 47 L. Ed. 2d 102 (1976); State v. Jessup, 219 N.C. 620, 14 S.E.2d 668 (1941).
The defendant next argues that the trial court should have included a distinct mandate on self defense in its charge as to each lesser included offense. Defendant contends that the holding of State v. Dooley, 285 N.C. 158, 203 S.E.2d 815 (1974) necessitates such multiple mandates. We do not agree.
State v. Dooley, supra, held that where defendant presents evidence of self defense, the trial judge errs in not including in his final mandate to the jury that not guilty by reason of self defense is a possible verdict.
In this case, the trial judge in the final portion of his charge to the jury stated:
Now, the Court charges you that if the defendant acted in self defense, his actions are excused and he is not guilty. The State has the burden of proving from the evidence and beyond a reasonable doubt that the defendant did not act in self defense. If you find from the evidence beyond a reasonable doubt, as I have defined reasonable doubt to you heretofore, that the defendant, Bobby Felton Carter, assaulted with intent to kill with a deadly weapon inflicting serious bodily harm on Calvin Hillian or if you find that he assaulted Calvin Hillian with a deadly weapon inflicting bodily harm or if you find that he assaulted Calvin Hillian with a deadly weapon, that assault would be excused as being in self defense only if the circumstances at the time he acted were such as would create in the mind of a person or (sic) ordinary firmness a reasonable belief that such action was necessary to protect himself from death or great bodily harm and the circumstances did, in fact, create such a belief in the defendant's mind.
*539 In the conclusion of the final mandate, the trial judge stated:
So I charge you that it you find from the evidence and beyond a reasonable doubt that on or about the seventh day of Julythe first day of July, excuse me, not the seventh day of July, the first day of July, 1976, Bobby Felton Carter, the defendant, intentionally assaulted by pointing a gun at or by shooting Calvin Hillian with a deadly weapon, namely a handgun, and that he did these things not acting in self-defense as I have described that defense to you, that youit would be your duty to find a verdict of guilty of assault with a deadly weapon.
However, if you do not so find or have a reasonable doubt as to one or more of these things, it would be your duty to return a verdict of not guilty.
Taken contextually, we think the trial court's instructions adequately explained to the jury that they could find the defendant not guilty by reason of self defense.
We have examined defendant's remaining assignments of error and find them to be without merit.
In the trial below, we find
No error.
VAUGHN and CLARK, JJ., concur.